Citation Nr: 1440989	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether there is new and material evidence to reopen the claim for a mental disorder, to include bipolar disorder.  

2.  Entitlement to service connection for a mental disorder, to include bipolar disorder.  

3.  Entitlement to total disability due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1974 to January 1978.  The Veteran also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran originally claimed a nervous condition in January 1978.  This claim was denied in a March 1978 rating decision.  Veteran did not perfect a timely appeal.  Hence the March 1978 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).  The Veteran subsequently filed to reopen the claim in May 2009, recharacterized as a psychoneurotic disorder.  The RO declined to reopen the claim in August 2009 and October 2010 rating decisions.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing was created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript and VA outpatient treatment records are located in Virtual VA.  



FINDINGS OF FACT

1.  Service connection for a mental disorder was last denied in a March 1978 rating decision.  The Veteran was provided with notice of that decision and apprised of his appellate rights but did not timely disagree.  

2.  The evidence added to the record since the March 1978 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection.  

3.  The preponderance of the evidence shows the Veteran's mental disorder is at least as likely as not related to his service.  

4.  With full consideration of the Veteran's educational background and occupational experience, it is as likely as not that the Veteran's service-connected disability prevents him from securing or following a substantially gainful occupation.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a mental disorder.  38 U.S.C. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2013).  

2.  The Veteran's mental disorder was incurred during his active service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

3.  The criteria for TDIU due to a service-connected disability have been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2012).  

Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter provided to the Veteran in June 2009 addressed all notice elements required by Kent.  In light of the favorable action taken below, further discussion as to VCAA is not required at this time.  

New and Material Evidence

The Veteran seeks to reopen his claim of service connection for a mental disorder.  The original claim was denied in a March 1978 rating decision, went unappealed and became final.  38 C.F.R. § 20.1103.  

The Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108; see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).  

Both the issues of reopening and service connection are before the undersigned because it is Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the March 1978 rating decision, the evidence consisted only of the Veteran's service records.  Subsequent to the March 1978 rating decision, VA outpatient treatment records, a VA examination, private treatment records, Social Security Administration records, lay statements, and Veteran statements have been associated with the claims file. 

The evidence is new and material in that it was not previously associated with the claims file and relates to a previously unestablished fact necessary to substantiate the claim, namely, a recharacterization of the Veteran's mental disorder and the timing of its onset.  Hence, the claim to service connection for a mental disorder is reopened.  

Service Connection

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's entry examination only noted some excessive worry at times due to his family, but no disorders were found or diagnosed.  In service, the Veteran was diagnosed with schizophrenia, which was later revised to mixed personality disorder.  While the presumption of soundness does not apply to the Veteran's mixed personality disorder, after service, the Veteran's disability was recharacterized as bipolar disorder.  Therefore the presumption of soundness attaches, meaning the Veteran was presumed sound at enlistment.  Though the Veteran was diagnosed with a personality disorder in service, which is not able to be service-connected, subsequent to service, it was recharacterized as bipolar disorder, which is able to be service connected.  

The record contains two similar letters from the Veteran's treating VA physician, Dr. S.A., dated May 2010 and October 2012.  In those letters, Dr. S.A. notes the Veteran's bipolar diagnosis in the 1980s, but places this during his service, which ended in 1978.  Dr. S.A. goes on to connect the Veteran's stressful experiences in service to his current bipolar disorder.  Due to the factual inaccuracies in these letters, the Board can afford them little weight.  

In a September 2012 letter, Dr. A.G., stated that because bipolar disorder is "a lifelong relapsing and remitting illness, starting late teen and early twenties, it is my opinion that his current illness is at least as likely as not to be linked to the symptoms described by the psychiatrist in the reports provided."  The Board must limit the weight it gives this opinion, as it does not appear to be based on the entirety of the record.  Nevertheless, the opinion has some weight as it connects the Veteran's in-service symptoms and treatment with his current disability.  

The August 2013 VA examiner reviewed the entire claims file and opined that the Veteran's bipolar disorder is at least as likely as not the result of stress experienced while in service.  The examiner noted that the Veteran's disability does not qualify as PTSD, but that he stated his symptoms began with his stressful experiences in service.  The Board can afford this opinion great weight as it is based on an entire review of the claims file and is supported by good rationale.  

The Veteran sought the opinion of a private psychologist, Dr. E.T. in May 2014.  He reviewed evidence from 1977 forward and opined that the Veteran's bipolar disorder began in service and has continued until the present, despite therapy.  The Board notes that this opinion was also based on incomplete records as the Veteran began service before 1977, in 1974.  The Board can only afford this opinion some weight, because while it is based on incomplete records, it still encompasses a thorough examination of the Veteran and most of the medical records.  

The Veteran has also submitted statements, including.  These statements consistently reiterate the Veteran's symptoms and his stressful experiences in service.  The Veteran's descriptions of his stressful experiences in service, such as the airplane crash, are not reflected in the record, though his mental symptoms are present.  Despite this, the Veteran is competent and credible to describe his symptoms and experiences in service as they are something he has personally experienced and he has consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Furthermore, stressors related to mental disorders other than PTSD do not require verification.  

The Veteran has also submitted lay statements from others reiterating his history of symptoms.  

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  There is some evidence that tends to show that the Veteran's bipolar disorder is not related to service, such as the RO's rating decisions and the incomplete evidence upon which some of the medical opinions are based.  But, as noted above, all the medical opinions, though they vary in adequacy, point to the Veteran's bipolar disorder being related to service.  Hence, the Board finds that the evidence is at least in equipoise.  Therefore, based on its review of the relevant evidence, and after resolving reasonable doubt in the Veteran's favor, the Board finds that Veteran's bipolar disorder is related to his service.  

TDIU

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  

TDIU may be granted on a schedular basis.  As the Board's grant of the claim for bipolar disorder is the only service-connected disability, there is not yet a rating upon which to base a schedular grant.  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  Furthermore, 38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.  The question is whether the Veteran's service-connected disorder, without regard to nonservice-connected disorders, lack of work skills or advancing age, made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).   In this case, service connection is granted for bipolar disorder.  

In an August 2008 record, the Veteran is noted to be driving for a living, but that his psychiatric condition will interfere in all types of work.  

The Veteran is currently receiving Social Security benefits based on his bipolar disorder.  A January 2010 consult for these benefits noted that the Veteran had been hospitalized three times in the past seven months for psychiatric reasons.  The consultant opined that the Veteran could not sustain workplace acceptable attendance, concentration, persistence, and pace throughout a normal workday and workweek.  The Veteran's work history report from his Social Security benefits application notes that he was a paper mill worker for 5 years, then worked in metal plate production for 4 years and then was a truck driver for 6 years, ending in 2009.  

In the August 2013 VA examination, the examiner opined that the Veteran's "symptoms of depression and mania have interfered with his abilities to maintain a consistent work history.  He noted that while manic, he would abruptly leave his job at the time."  

In March 2014 medical record, Dr. S.A. stated that the Veteran was not able to work due to multiple social and emotional concerns.  The examiner further stated that the Veteran was unable to hold the responsibility of a job due to his mood swings with severe depression.  

In his May 2014 opinion, Dr. E.T. stated that the Veteran had not worked since April 2009, and because of the severe and chronic nature of his physical and psychiatric problems, it was unlikely the Veteran would be able to work again.  

While the Veteran has other disabilities which are not service-connected, that might interfere with employment, a VA examiner, VA treating physician and a private psychologist have all found that the Veteran's now-service-connected disability would be a significant bar to any kind of employment.  

The Board is of the opinion that it is as likely as not the Veteran is precluded from work by his service-connected bipolar disorder.  As such, a total disability evaluation based upon individual unemployability due to service-connected disabilities is warranted.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bipolar disorder.  

Entitlement to service connection for bipolar disorder is granted.  

Entitlement to TDIU based on the Veteran's service-connected bipolar disorder is granted.  




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


